Citation Nr: 1638241	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

Veteran served on active duty from December 1968 to August 1970.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript is associated with the record.

In a July 2015 decision, the Board reopened the Veteran's claim seeking service connection for a lumbar spine disability and denied the claim on the merits.  The Veteran appealed the portion of that decision that represented a final adverse decision by the Board to the Court.  In May 2016, the Court issued an order that vacated that portion of the July 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the May 2016 Joint Motion by the parties.

The July 2015 Board decision also remanded the matters of an increased rating for PTSD and a TDIU rating for additional development.  The additional development ordered in the July 2015 Board decision has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for a lumbar spine disability and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not shown at any time during the appeal period to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim arises from the Veteran's Application for Increased Compensation Based on Unemployability (TDIU) received on December 30, 2011, the period for consideration is from December 30, 2010 to the present. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disabilities such as unspecified depressive disorder are evaluated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9435.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in April 2014 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran's claim for increase was received by VA on December 30, 2011, when he submitted a claim for TDIU and indicated that he was prevented from working as a result of his service-connected PTSD and chloracne.  [Notably, the August 2012 rating decision on appeal also denied an evaluation in excess of 50 percent for chloracne.  The Veteran did not appeal this determination.]

Pertinent evidence in the file includes VA treatment records (which are silent as mental health treatment) and VA examination reports dated in July 2012 and February 2016.  It has not been shown that the PTSD symptoms have required treatment or medication for control.  After review of the records, the Board finds that the evidence does not support an increased rating higher than 30 percent at any time during the appeal period.  The Board has considered the extent, severity, depth, and persistence of the symptomatology of the Veteran's PTSD, and concludes that it most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

On July 2012 VA PTSD examination, the examiner assigned a current GAF score of 70 and noted that the Veteran reported he was taking no medications, including over-the-counter medications.  He did not have more than one diagnosed mental disorder and his PTSD was productive of occupational and social impairment due to mild or transient symptoms.  The Veteran reported that he was getting divorced (he had gotten married in 2009 after a 3.5 year courtship and remained married for one day) and lived in a recreational vehicle.  He enjoyed fishing and working on his antique tractors (which he stored on the farms of 2 longtime friends) and remained in fairly frequent contact with his two sisters and a couple of ranch friends.  He described himself as largely avoidant of people and admitted to being intolerant of others (he recalled that "things were largely black or white - right or wrong" in the United States; however, "things are predominately gray and ambiguous" now).  The Veteran reported his tendency to have outspoken beliefs cause him friction with other people ("to be shunned on occasion") and "[h]e occasionally gets irritated with others and finds it best for all concerned to keep his distance with most people."  He had three Federal licenses (as an aircraft mechanic, air traffic controller and pilot) but had not worked since 1993, when he drove a truck.  The Veteran could not recall having received PTSD treatment and his last mental health treatment was in 2002 in connection with his second alcohol treatment following his 4th DUI.  He reported that his PTSD symptoms had "not significantly improved or worsened since previously evaluated."  The Veteran's PTSD symptoms were productive of anxiety and difficulty in establishing and maintaining effective work and social relationships and he experienced "survivor guilt".  In reviewing the Veteran's previous mental health evaluation, the examiner agreed with the Veteran's self-assessment, he was "neither significantly improved nor worse than when he was evaluated in 2007."  The examiner opined that the Veteran's "PTSD symptoms have little or no impact on his ability to work."  Although he occasionally gets irritable around others, "[h]is PTSD symptoms have never caused him to be counseled or fired by an employer," resulted in missed days from work or been severe enough to require treatment.  

During his June 2015 Board hearing, the Veteran testified that he was not in receipt of psychiatric treatment because he lives in a remote area and the nearest VA medical facility is nearly 100 miles away.  He stated that he prefers his residential remoteness because it allows him to stay isolated and stick to himself.  He also reported increased irritability and memory impairment.  The Veteran testified that he dated his second wife for 3 1/2 years and was married to her for one day before the marriage ended.

On February 2016 VA examination, the examiner noted that the Veteran's only diagnosed metal disorder, PTSD, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran retired in 2011 and he has friends with whom he socializes.  He also enjoys hunting, fishing, antique tractors, cats and talking agriculture.  He was not followed by psychiatry or psychology and attributed that to location.  He was casually dressed and well-groomed, his thinking was logical and goal directed, his affect was positive, mood was congruent, and he was oriented to person, place and time.  The Veteran spoke with normal rate of speech and tone of voice, maintained adequate eye contact and was cooperative throughout the examination.  He denied suicidal or homicidal ideations, delusions and hallucinations.  The remaining components of his mental status were within normal limits and he denied any legal or behavioral problems since his last compensation examination.  The only symptom attributable to the Veteran's PTSD was anxiety.  The examiner noted that the Veteran was frequently vague, but continues to endorse enough symptoms to meet DSM 5 criteria for PTSD that causes mild impairment in his overall functioning.  

The preponderance of the evidence is against a rating in excess of 30 percent.  The Board finds highly probative and persuasive the opinions of the July 2012 and February 2016 VA examiners which found that symptoms of the Veteran's PTSD had not produced occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating.  He did not display, for example, flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands or impaired judgment, abstract thinking or memory.  Consequently, a schedular rating in excess of 30 percent is not warranted.  

The weight of the evidence is against an evaluation in excess of 30 percent for the Veteran's mental disorder.  The Board has not excluded any symptoms from consideration.  The competent lay and medical evidence do not more nearly approximate the severity, frequency, or duration of symptoms contemplated for the next higher disability rating.  The Veteran is competent and credible to report the severity, frequency, and duration of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Furthermore, the Board generally accepts that the Veteran's report of symptoms is credible.  However, the evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and capacity for adjustment during periods of remission does not approximate the criteria for an evaluation in excess of 30 percent.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and VA medical evidence are highly probative.  However, although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the more probative medical findings do not meet the schedular requirements for a higher evaluation than assigned.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected psychiatric disability fall within the criteria for the 30 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected PTSD.  To the contrary, the July 2012 VA examiner stated that PTSD has "little to no impact on his ability to work."  That examiner noted that PTSD never caused the Veteran to be counseled or fired by an employer or caused missed days from work.  The February 2016 VA examiner found PTSD only caused mild impairment in overall functioning and noted that the Veteran does occasional work driving grain trucks during harvest.  Further, the Veteran reported that his work is limited due to neck problems, not PTSD.  As such, consideration of a TDIU based solely on PTSD is not warranted. 


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA as to the claims for service connection for a lumbar spine disability and entitlement to a TDIU rating.

The Veteran alleges that he injured his back in service after falling 15 to 20 feet out of a Chinook helicopter.  He also contends that his low back pain has continued ever since the time of this alleged injury in service to the present.  The Veteran's service treatment records (STRs) are silent for evidence or report of a back injury and, on August 1970 separation examination, his spine was normal on clinical evaluation.

A May 2013 VA examination report includes the opinion that the Veteran's back disability is less likely as not incurred in or caused by a fall from a helicopter that occurred sometime between August 1969 and August 1970.  As rationale for this opinion, the examiner provided a chronological list of the evidence from the Veteran's separation from service to April 2000.  As noted in the May 2016 Joint Motion, the examiner failed to provide an explanation of rationale based on application of medical analysis to the facts of the Veteran's case to support the medical opinion provided.  As such the parties found the opinion inadequate for rating purposes.  

Notably, a June 2015 private medical statement includes the opinion that "it is at least as likely as not that [the Veteran's] injuries sustained during military service could have set the stage for or resulted in this disc herniation at L5-S1."  The examiner noted that the "conclusion is limited by remote recall of histories by the patient, no prior continuity with this patient and resources limited to MRI and surgical reports."  In addition, an August 2015 report of VA neurologic consultation notes the Veteran's history of inservice back injury and "chronic lumbosacral back pain and bilateral sciatica since that event in 1970, which more likely than not is the cause of the chronic bilateral lumbosacral spondylosis and bilateral sciatica."  As the June 2015 examiner's conclusion is "limited" and the August 2015 VA neurologist provided no explanation of rationale, these opinions are also inadequate for rating purposes.  As such, a new VA examination to obtain a nexus opinion is necessary.

On remand, complete updated VA and private treatment records should also be obtained.

As the issue of entitlement to a TDIU is inextricably intertwined with the lumbar spine claim being remanded for additional evidentiary development, consideration of the appeal in the matter of entitlement to a TDIU rating must be deferred pending development of the remanded issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his lumbar spine disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on examination of the Veteran and review of the record, the examiner should answer the following:

Is it at least as likely as not (a 50 percent probability or greater) that a lumbar spine disorder, including arthritis, was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include as a result of falling out of a helicopter therein?  

The examiner is to specifically consider and address (1) the Veteran's competent assertions regarding his in-service lumbar spine injury and post service continuity of such symptoms, (2) the June 2015 private and August 2015 VA medical opinions attributing his current lumbar spine disabilities to injury sustained in connection with falling from a helicopter in service and (3) the May 2013 opinion of the VA examiner that the Veteran's back disability is less likely as not incurred in or caused by his in-service injury.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal (TDIU after any further development suggested by that sought above, and with consideration of any changes in the determination as to his lumbar spine claim).  If any decision remains unfavorable, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


